IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38654

IN THE MATTER OF THE                    )                2012 Unpublished Opinion No. 413
GUARDIANSHIP OF WINTER SKY              )
BLANC, A MINOR CHILD.                   )                Filed: March 28, 2012
_______________________________________ )
                                        )                Stephen W. Kenyon, Clerk
WILLIAM JACOB AND TONYA JACOB, )
husband and wife,                       )                THIS IS AN UNPUBLISHED
                                        )                OPINION AND SHALL NOT
      Petitioners-Respondents,          )                BE CITED AS AUTHORITY
                                        )
v.                                      )
                                        )
KATHLEEN ANN BLANC,                     )
                                        )
      Respondent-Appellant.             )
                                        )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. Robert J. Elgee, District Judge; Hon. Jason Walker,
       Magistrate.

       District court’s order dismissing intermediate appeal, affirmed.

       Kathleen A. Blanc, Pocatello, pro se appellant.

       May, Browning & May PLLC; Bart D. Browning, Twin Falls, for respondents.
                ________________________________________________
GUTIERREZ, Judge
       Kathleen Ann Blanc appeals from the district court’s order dismissing her intermediate
appeal of the magistrate’s order appointing co-guardians of Blanc’s minor daughter. For the
reasons set forth below, we affirm.
                                                I.
                                 FACTS AND PROCEDURE
       In October 2010, the magistrate granted the respondents’ petition to be appointed
co-guardians of Blanc’s young daughter. Blanc, incarcerated at all times relevant to this appeal,
timely appealed the decision to the district court, which entered a procedural order governing the
intermediate appeal on November 5, 2010. On February 2, 2011, the district court dismissed the


                                                1
appeal for failure to comply with the procedural order. Blanc filed a motion for reconsideration,
which the district court denied. Blanc now appeals the dismissal of her intermediate appeal.
                                                 II.
                                            ANALYSIS
       The district court dismissed Blanc’s appeal because Blanc failed to comply with the
procedural order governing the appeal of the magistrate’s order appointing co-guardians.
Specifically, the court found Blanc failed to timely arrange and pay for all portions of the
transcript reasonably necessary for review within fourteen days after filing the notice of appeal.
       Blanc advances numerous arguments in her appellant’s brief; however, she fails to allege
error as to the actual basis of the district court’s order dismissing her appeal. Given that none of
the other issues advanced by Blanc have any relevance to the reason for the district court’s
dismissal of the appeal, we confine our discussion to the basis of the court’s dismissal.
       In dismissing the appeal, the district court referenced the “Procedural Order Governing
Civil Appeal from Magistrate Division to District Court,” issued by the district court after Blanc
filed a notice of appeal in the district court. Among other things, the order stated that within
fourteen days after the filing of the notice of appeal, it is the responsibility of the appellant to
determine the estimated cost of the transcript and pay such estimated cost. The order further
stated, “Failure to timely remit the estimated and/or final preparation costs shall be grounds for
dismissal of the ordering party’s appeal . . . .” In its order dismissing Blanc’s appeal, the district
court noted that the procedural order had been served upon Blanc in November 2010 and that as
of January 31, 2011, no transcript fee had been paid. Citing, among other rules, Idaho Rule of
Civil Procedure 83(s) and Idaho Appellate Rule 21, the district court recognized it could dismiss
the appeal for failure to comply with the procedural order and proceeded to do so. The district
court also denied Blanc’s motion for reconsideration of its dismissal, noting Blanc had not
indicated her failure to pay for the transcripts was a result of oversight or excusable neglect, but
merely restated her inability to pay the fees.
       Idaho Rule of Civil Procedure 83(s) provides:
               The failure to physically file a notice of appeal or notice of cross-appeal
       with the district court within the time limits prescribed by these rules shall be
       jurisdictional and shall cause automatic dismissal of such appeal upon motion of
       any party, or upon initiative of the district court. Failure of a party to timely take
       any other step in the appellate process shall not be deemed jurisdictional, but may



                                                  2
        be grounds only for such other action or sanction as the district court deems
        appropriate, which may include dismissal of the appeal.

(Emphasis added.) Thus, it is clear the sanctions for failing to diligently prosecute an appeal
from the magistrate division are discretionary with the district court; an exercise of sound
judicial discretion will not be disturbed on appeal. State v. Langdon, 117 Idaho 115, 117, 785
P.2d 679, 681 (Ct. App. 1990); Duff v. Bonner Bldg. Supply, Inc., 103 Idaho 432, 436, 649 P.2d
391, 395 (Ct. App. 1982). When a trial court’s discretionary decision is reviewed on appeal, the
appellate court conducts a multi-tiered inquiry to determine: (1) whether the lower court
correctly perceived the issue as one of discretion; (2) whether the lower court acted within the
boundaries of such discretion and consistently with any legal standards applicable to the specific
choices before it; and (3) whether the court reached its decision by an exercise of reason. Sun
Valley Shopping Ctr., Inc. v. Idaho Power Co., 119 Idaho 87, 94, 803 P.2d 993, 1000 (1991).
        Upon the present record, we see no abuse of discretion in the district court’s decision to
dismiss Blanc’s appeal. Blanc was given clear notice of the requirement that she arrange for
preparation of and payment for the transcript necessary for the district court to consider the
appeal and, according to the record, had not done so even months after the district court’s
prescribed time limit. If she could not pay for the transcript, as she alleged in her motion for
reconsideration, Idaho Code § 31-3220 provides for the waiver of such fees for indigent
prisoners; however, it requires action by the party seeking the waiver. There is no evidence in
the record that Blanc followed the procedure in section 31-3220 in an effort to acquire the
requisite transcript.
        We conclude the district court acted within its discretion in dismissing Blanc’s appeal
from the magistrate’s order appointing co-guardians. The district court’s order dismissing the
intermediate appeal is affirmed.
        Chief Judge GRATTON and Judge LANSING CONCUR.




                                                3